Exhibit 10.19

PENNSYLVANIA MANUFACTURERS CORPORATION

1995 EQUITY INCENTIVE PLAN

        1. Purpose.

        The purpose of the Pennsylvania Manufacturers Corporation 1995 Equity
Incentive Plan (the “Plan”) is to enhance the ability of Pennsylvania
Manufacturers Corporation (the “Company”) and any subsidiaries to attract and
retain the best available personnel for positions of substantial responsibility,
to provide additional incentive to such personnel and to promote the success of
the Company. To accomplish these purposes, the Plan provides a means whereby
employees of the Company and its subsidiaries may receive stock options to
purchase the Company’s Class A Common Stock (“Options”).

        2. Administration.

        (a) Composition of the Committee. The Plan shall be administered by a
committee of at least two directors (the “Committee”) appointed by the Company’s
Board of Directors. No member of the Committee shall have been, or shall be,
granted Options under the Plan, or options or other awards under any other plan
of the Company or any of its affiliates, in the year preceding his appointment
or while serving on the Committee, except for participation in any plan in which
participation would be permitted in accordance with the applicable rules of the
Securities and Exchange Commission relating to disinterested administration
under the Securities Exchange Act of 1934 (the “Exchange Act”). Subject to the
foregoing, from time to time the Board of Directors may increase the size of the
Committee and appoint additional members thereof, remove members (with or
without cause) and appoint new members in substitution therefor, fill vacancies,
however caused, or remove all members of the Committee and thereafter directly
administer the Plan.

        (b) Authority of the Committee. The Committee shall have full and final
authority, in its sole discretion, to interpret the provisions of the Plan and
to decide all questions of fact arising in its application; to determine the
employees to whom awards shall be made and the amount, size and terms of each
such award; to determine the time when awards shall be granted; and to make all
other determinations necessary or advisable for the administration of the Plan.
All decisions, determinations and interpretations of the Committee shall be
final and binding on all optionees and all other holders of Options granted
under the Plan.

        3. Stock Subject to the Plan.

        Subject to Section 16 hereof, the shares that may be issued under the
Plan shall not exceed in the aggregate 750,000 shares of Class A Common Stock of
the Company (the “Class A Stock”). Such shares may be authorized and unissued
shares or shares issued and subsequently reacquired by the Company. Except as
otherwise provided herein, any shares subject to an Option that for any reason
expires or is terminated unexercised as to such shares shall again be available
under the Plan.

-1-

--------------------------------------------------------------------------------

        4. Eligibility To Receive Options.

        Persons eligible to receive stock options under the Plan shall be
limited to those officers and other employees of the Company and any subsidiary
(as defined in Section 425 of the Internal Revenue Code of 1986 (the “Code”) or
any amendment or substitute thereto), who may also be directors, who are in
positions in which their decisions, actions and counsel significantly impact
upon the profitability and success of the Company and/or a subsidiary. Directors
of the Company who are not also officers or employees of the Company or any
subsidiary shall not be eligible to participate in the Plan.

        5. Types of Options.

        Grants may be made at any time and from time to time by the Committee in
the form of stock options to purchase shares of Class A Stock. Options granted
hereunder may be Options that are intended to qualify as incentive stock options
within the meaning of Section 422 of the Code or any amendment or substitute
thereto (“Incentive Stock Options”) or Options that are not intended to so
qualify (“Nonqualified Stock Options”).

        6. Stock Options.

        Options for the purchase of Class A Stock shall be evidenced by written
agreements in such form not inconsistent with the Plan as the Committee shall
approve from time to time. The Options granted hereunder may be evidenced by a
single agreement or by multiple agreements, as determined by the Committee in
its sole discretion. Each Option agreement shall contain in substance the
following terms and conditions:

        (a) Type of Option. Each Option agreement shall identify the Options
represented thereby as Incentive Stock Options or Nonqualified Stock Options, as
the case may be.

        (b) Option Price. Each Option agreement shall set forth the purchase
price of the Class A Stock purchasable upon the exercise of the Option evidenced
thereby. Subject to the limitation set forth in Section 6(d)(ii), the purchase
price of the Class A Stock subject to an Incentive Stock Option shall be not
less than 100% of the fair market value of such stock on the date the Option is
granted, as determined by the Committee, but in no event less than the par value
of such stock. The purchase price of the Class A Stock subject to a Nonqualified
Stock Option shall be not less than 85% of the fair market value of such stock
on the date the Option is granted, as determined by the Committee. For this
purpose, fair market value on any date shall mean the closing price of the Class
A Stock, as reported in The Wall Street Journal (or if not so reported, as
otherwise reported by the National Association of Securities Dealers Automated
Quotation (“NASDAQ”) System), or if the Class A Stock is not reported by NASDAQ,
the fair market value shall be as determined by the Committee pursuant to
Section 422 of the Code.

        (c) Exercise Term. Each Option agreement shall state the period or
periods of time within which the Option may be exercised, in whole or in part,
which shall be such a period or

-2-

--------------------------------------------------------------------------------

periods of time as may be determined by the Committee, provided that no Option
shall be exercisable after ten years from the date of grant thereof. The
Committee shall have the power to permit an acceleration of previously
established exercise terms, subject to the requirements set forth herein, upon
such circumstances and subject to such terms and conditions as the Committee
deems appropriate.

        (d) Incentive Stock Options. In the case of an Incentive Stock Option,
each Option agreement shall contain such other terms, conditions and provisions
as the Committee determines necessary or desirable in order to qualify such
Option as a tax-favored Option (within the meaning of Section 422 of the Code or
any amendment or substitute thereto or regulation thereunder) including without
limitation, each of the following, except that any of these provisions may be
omitted or modified if it is no longer required in order to have an Option
qualify as a tax-favored Option within the meaning of Section 422 of the Code or
any substitute therefor:

               (i) The aggregate fair market value (determined as of the date
the Option is granted) of the Class A Stock with respect to which Incentive
Stock Options are first exercisable by any employee during any calendar year
(under all plans of the Company) shall not exceed $100,000.

               (ii) No Incentive Stock Options shall be granted to any employee
if at the time the Option is granted such employee owns stock possessing more
than ten percent of the total combined voting power of all classes of stock of
the Company or its parent or its subsidiaries unless at the time such Option is
granted the Option price is at least 110% of the fair market value of the stock
subject to the Option and, by its terms, the Option is not exercisable after the
expiration of five years from the date of grant.

               (iii) No Incentive Stock Options shall be exercisable more than
three months (or one year, in the case of an employee who dies or becomes
disabled within the meaning of Section 72(m)(7) of the Code or any substitute
therefor) after termination of employment.

        (e) Substitution of Options. Options may be granted under the Plan from
time to time in substitution for stock options held by employees of other
corporations who are about to become, and who do concurrently with the grant of
such options become, employees of the Company or a subsidiary as a result of a
merger or consolidation of the employing corporation with the Company or a
subsidiary, or the acquisition by the Company or a subsidiary of the assets of
the employing corporation, or the acquisition by the Company or a subsidiary of
stock of the subsidiary. The terms and conditions of the substitute options so
granted may vary from the terms and conditions set forth in this Section 6 to
such extent as the Committee at the time of grant may deem appropriate to
conform, in whole or in part, to the provisions of the stock options in
substitution for which they are granted.

        7. Date of Grant.

        The date on which an Option shall be deemed to have been granted under
the Plan shall be the date of the Committee’s authorization of the Option or
such later date as may be determined

-3-

--------------------------------------------------------------------------------

by the Committee at the time the Option is authorized. Notice of the
determination shall be given to each individual to whom an Option is so granted
within a reasonable time after the date of such grant.

        8. Exercise and Payment for Shares.

        Options may be exercised in whole or in part, from time to time, by
giving written notice of exercise to the Secretary of the Company, specifying
the number of shares to be purchased. The purchase price of the shares with
respect to which an Option is exercised shall be payable in full with the notice
of exercise in cash, Class A Stock at fair market value, or a combination
thereof, as the Committee may determine from time to time and subject to such
terms and conditions as may be prescribed by the Committee for such purpose.

        9. Rights upon Termination of Employment.

        In the event that an optionee ceases to be an employee of the Company or
any subsidiary for any reason other than death, retirement, as hereinafter
defined, or disability (within the meaning of Section 72(m)(7) of the Code or
any substitute therefor), the optionee shall have the right to exercise the
Option during its term within a period of three months after such termination to
the extent that the Option was exercisable at the time of termination, or within
such other period, and subject to such terms and conditions, as may be specified
by the Committee. In the event that an optionee dies, retires or becomes
disabled prior to the expiration of his Option and without having fully
exercised his Option, the optionee or his successor shall have the right to
exercise the Option during its term within a period of one year after
termination of employment due to death, retirement or disability to the extent
that the Option was exercisable at the time of termination, or within such other
period, and subject to such terms and conditions, as may be specified by the
Committee. As used in this Section 9, “retirement”means a termination of
employment by reason of an optionee’s retirement at or after his earliest
permissible retirement date pursuant to and in accordance with his employer’s
regular retirement plan or personnel practices. Notwithstanding the provisions
of Section 6(d)(iii) hereof, an Incentive Stock Option may be exercised more
than three months after termination of employment due to retirement, as provided
in this Section 9, but in that event, the Option shall lose its status as an
Incentive Stock Option and shall be treated as a Nonqualified Stock Option.

        10. General Restrictions.

        Each Option granted under the Plan shall be subject to the requirement
that if at any time the Committee shall determine that (i) the listing,
registration or qualification of the shares of Class A Stock subject or related
thereto upon any securities exchange or under any state or federal law, or (ii)
the consent or approval of any government regulatory body, or (iii) an agreement
by the recipient of an Option with respect to the disposition of shares of Class
A Stock is necessary or desirable as a condition of or in connection with the
granting of such Option or the issuance or purchase of shares of Class A Stock
thereunder, such Option shall not be consummated in whole or in part unless such
listing, registration, qualification, consent, approval or agreement shall have
been effected or obtained free of any conditions not acceptable to the
Committee.

-4-

--------------------------------------------------------------------------------

        11. Rights of a Shareholder.

        The recipient of any Option under the Plan, unless otherwise provided by
the Plan, shall have no rights as a shareholder unless and until a certificate
for shares of Class A Stock is issued and delivered to him.

        12. Right to Terminate Employment.

        Nothing contained in the Plan or in any agreement entered into pursuant
to the Plan shall confer upon any optionee the right to continue in the
employment of the Company or any subsidiary or affect any right that the Company
or any subsidiary may have to terminate the employment of such optionee.

        13. Withholding.

        Whenever the Company proposes or is required to issue or transfer shares
of Class A Stock under the Plan, the Company shall have the right to require the
recipient to remit to the Company an amount sufficient to satisfy any federal,
state or local withholding tax requirements prior to the delivery of any
certificate for such shares. If and to the extent authorized by the Committee,
in its sole discretion, an optionee may make an election, by means of a form of
election to be prescribed by the Committee, to have shares of Class A Stock that
are acquired upon exercise of an Option withheld by the Company or to tender
other shares of Class A Stock or other securities of the Company owned by the
optionee to the Company at the time of exercise of an Option to pay the amount
of tax that would otherwise be required by law to be withheld by the Company as
a result of any exercise of an Option. Any such election shall be irrevocable
and shall be subject to the disapproval of the Committee at any time. Any
securities so withheld or tendered will be valued by the Committee as of the
date of exercise.

        14. Non-Assignability.

        No Option under the Plan shall be assignable or transferable by the
recipient thereof except by will or by the laws of descent and distribution or
by such other means as the Committee may approve, unless such means would be
prohibited by Rule 16b-3 under the Exchange Act. During the life of the
recipient such Option shall be exercisable only by such person or by such
person’s guardian or legal representative.

        15. Non-Uniform Determinations.

        The Committee’s determinations under the Plan (including without
limitation determinations of the persons to receive Options, the form, amount
and timing of such grants, the terms and provisions of Options, and the
agreements evidencing same) need not be uniform and may be made selectively
among persons who receive, or are eligible to receive, grants of Options under
the Plan whether or not such persons are similarly situated.

        16. Adjustments.

-5-

--------------------------------------------------------------------------------

        (a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of shares of Class A Stock covered by
each outstanding Option and the number of shares of Class A Stock that have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, as well as the price per share of Class A Stock covered by each
such outstanding Option, shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Class A Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Class A Stock, or any other increase or decrease in the number of issued
shares of Class A Stock effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.”Such adjustment shall be made by the Committee, whose
determination in that respect shall be final, binding and conclusive. Except as
expressly provided herein, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to, the
number or price of shares of Class A Stock subject to an Option.

        (b) Dissolution or Liquidation. In the event of the proposed dissolution
or liquidation of the Company, all outstanding Options will terminate
immediately prior to the consummation of such proposed action, unless otherwise
provided by the Committee. The Committee may, in the exercise of its sole
discretion in such instances, declare that any Option shall terminate as of a
date fixed by the Committee and give each Option holder the right to exercise
his Option as to all or any part of the shares of Class A Stock covered by the
Option, including shares as to which the Option would not otherwise be
exercisable.

        (c) Sale or Merger. In the event of a proposed sale of all or
substantially all of the assets of the Company, or the merger of the Company
with or into another corporation, the Committee, in the exercise of its sole
discretion, may take such action as it deems desirable, including, but, not
limited to: (i) causing an Option to be assumed or an equivalent option to be
substituted by such successor corporation or a parent or subsidiary of such
successor corporation, (ii) providing that each Option holder shall have the
right to exercise his Option as to all of the shares of Class A Stock covered by
the Option, including shares as to which the Option would not otherwise be
exercisable, or (iii) declare that an Option shall terminate at a date fixed by
the Committee provided that the Option holder is given notice and opportunity
prior to such date to exercise that portion of his Option that is currently
exercisable.

        17. Amendment.

        The Committee may terminate or amend the Plan at any time, except that
without shareholder approval the Committee may not (i) materially increase the
maximum number of shares that may be issued under the Plan (other than increases
pursuant to Section 16 hereof), (ii) materially increase the benefits accruing
to participants under the Plan or (iii) materially modify the requirements as to
eligibility for participation in the Plan. The termination or any modification
or amendment of the Plan shall not, without the consent of a participant, affect
his rights under an Option previously granted.

-6-

--------------------------------------------------------------------------------

        18. Conditions upon Issuance of Shares.

        (a) Compliance with Securities Laws. Shares of the Company’s Class A
Stock shall not be issued pursuant to the exercise of an Option unless the
exercise of such Option and the issuance and delivery of such shares pursuant
thereto shall comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, and the requirements of any stock
exchange upon which the Class A Stock of the Company may then be listed, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.

        (b) Investment Representations. As a condition to the exercise of an
Option, the Company may require the person exercising such Option to represent
and warrant at the time of any such exercise that the shares of Class A Stock
are being purchased only for investment and without any present intention to
sell or distribute such shares if, in the opinion of counsel for the Company,
such representation is required by any of the aforementioned relevant provisions
of law.

        19. Reservation of Shares.

        The Company, during the term of the Plan, will at all times reserve and
keep available such number of shares as shall be sufficient to satisfy the
requirements of the Plan. Inability of the Company to obtain authority from any
regulatory body having jurisdiction, which authority is deemed by the Company’s
counsel to be necessary to the lawful issuance and sale of any shares hereunder,
shall relieve the Company of any liability in respect of the failure to issue or
sell such shares as to which such requisite authority shall not have been
obtained.

        20. Effect on Other Plans.

        Participation in the Plan shall not affect an employee’s eligibility to
participate in any other benefit or incentive plan of the Company or any
subsidiary. Any Options granted pursuant to the Plan shall not be used in
determining the benefits provided under any other plan of the Company or any
subsidiary unless specifically provided.

        21. Duration of the Plan.

        The Plan shall remain in effect until all Options granted under the Plan
have been satisfied by the issuance of shares, but no Option shall be granted
more than ten years after the earlier of the date the Plan is adopted by the
Company’s Board of Directors or is approved by the Company’s shareholders.

-7-

--------------------------------------------------------------------------------

        22. Forfeiture for Dishonesty.

        Notwithstanding anything to the contrary in the Plan, if the Committee
finds, by a majority vote, after full consideration of the facts presented on
behalf of both the Company and any optionee, that the optionee has been engaged
in fraud, embezzlement, theft, commission of a felony or dishonest conduct in
the course of his employment or retention by the Company or any subsidiary that
damaged the Company or any subsidiary or that the optionee has disclosed trade
secrets of the Company or any subsidiary, the optionee shall forfeit all
unexercised Options and all exercised Options with respect to which the Company
has not yet delivered the certificates. The decision of the Committee in
interpreting and applying the provisions of this Section 22 shall be final. No
decision of the Committee, however, shall affect the finality of the discharge
or termination of such optionee by the Company or any subsidiary in any manner.

        23. No Prohibition on Corporate Action.

        No provision of the Plan shall be construed to prevent the Company or
any officer or director thereof from taking any corporate action deemed by the
Company or such officer or director to be appropriate or in the Company’s best
interest, whether or not such action could have an adverse effect on the Plan or
any Options granted hereunder, and no optionee or optionee’s estate, personal
representative or beneficiary shall have any claim against the Company or any
officer or director thereof as a result of the taking of such action.

        24. Indemnification.

        With respect to the administration of the Plan, the Company shall
indemnify each present and future member of the Committee and the Board of
Directors against, and each member of the Committee and the Board of Directors
shall be entitled without further action on his part to indemnity from the
Company for all expenses (including the amount of judgments and the amount of
approved settlements made with a view to the curtailment of costs of litigation,
other than amounts paid to the Company itself) reasonably incurred by him in
connection with or arising out of, any action, suit or proceeding in which he
may be involved by reason of his being or having been a member of the Committee
and the Board of Directors, whether or not he continues to be such member at the
time of incurring such expenses; provided, however, that such indemnity shall
not include any expenses incurred by any such member of the Committee and the
Board of Directors (i) in respect of matters as to which he shall be finally
adjudged in any such action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his duty as such member
of the Committee or the Board of Directors; or (ii) in respect of any matter in
which any settlement is effected for an amount in excess of the amount approved
by the Company on the advice of its legal counsel; and provided further that no
right of indemnification under the provisions set forth herein shall be
available to or enforceable by any such member of the Committee and the Board of
Directors unless, within 60 days after institution of any such action, suit or
proceeding, he shall have offered the Company in writing the opportunity to
handle and defend same at its own expense. The foregoing right of
indemnification shall inure to the benefit of the heirs, executors or
administrators of each such member of the Committee

-8-

--------------------------------------------------------------------------------

and the Board of Directors and shall be in addition to all other rights to which
such member may be entitled as a matter of law, contract or otherwise.

        25. Miscellaneous Provisions.

        (a) Compliance with Plan Provisions. No optionee or other person shall
have any right with respect to the Plan, the Class A Stock reserved for issuance
under the Plan or any Option until a written Option agreement shall have been
executed by the Company and the optionee and all the terms, conditions and
provisions of the Plan and the Option applicable to such optionee (and each
person claiming under or through him) have been met.

        (b) Approval of Counsel. In the discretion of the Committee, no shares
of Class A Stock, other securities or property of the Company, or other forms of
payment shall be issued hereunder with respect to any Option unless counsel for
the Company shall be satisfied that such issuance will be in compliance with
applicable federal, state, local and foreign legal, securities exchange and
other applicable requirements.

        (c) Compliance with Rule 16b-3. To the extent that Rule 16b-3 under the
Exchange Act shall apply to Options granted under the Plan, it is the intent of
the Company that the Plan comply in all respects with the requirements of Rule
16b-3, that any ambiguities or inconsistencies in construction of the Plan be
interpreted to give effect to such intention and that if the Plan shall not so
comply, whether on the date of adoption or by reason of any later amendment to
or interpretation of Rule 16b-3, the provisions of the Plan shall be deemed to
be automatically amended so as to bring them into full compliance with such
rule.

        (d) Unfunded Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets under the Plan.

        (e) Effects of Acceptance of Option. By accepting any Option or other
benefit under the Plan, each optionee and each person claiming under or through
him shall be conclusively deemed to have indicated his acceptance and
ratification of, and consent to, any action taken under the Plan by the Company,
the Board of Directors and/or the Committee or its delegates.

        (f) Construction. The masculine pronoun shall include the feminine and
neuter, and the singular shall include the plural, where the context so
indicates.

-9-

--------------------------------------------------------------------------------

        26. Shareholder Approval.

        The exercise of any Option granted under the Plan shall be subject to
the approval of the Plan by the affirmative vote of the holders of a majority of
the votes present or represented, and entitled to be cast, at a duly held
meeting of the shareholders of the Company.

Date of Adoption by Board of Directors - February 28, 1995.

Date of Approval by Shareholders - April 24, 1995.

--------------------------------------------------------------------------------